       Case 3:16-cr-00440-WHA Document 324 Filed 02/08/21 Page 1 of 3




Good day, William Alsup!

This is Yevgeniy Aleksandrovich Nikulin, DOB 10.19.1987, writing. I would
like to ask once again to release me, so that I could figure out where it
would be safest for me to be, in the US or Russia, or some other third
country. I am quite disappointed that you did not grant request for my
release at the court hearing.
I will not go into recounting and complaining - you should already be
aware of where, when and how much time I was kept. I am very
disillusioned in justice.

[As to] my request to provide me with a portable playstation console, such
as Sony Playstation PSP-2000, Gameboy, Nintendo 3dS or a comparable
one. Now it is 1/28/2021, and I wrote the first letter with a request for a
written authorization to allow me to keep a gaming console back on
January 1, 2020, (approximately) - possibly even earlier. Verbally, you
granted my request, but it was never carried out. This was a trivial request;
and even that was not possible to carry out - I am not even talking about
more important requests. You promised to release me in November 2022,
by my calculations; what is there preventing my release now, in 2021 or
why wasn’t I released in October 2016 (that was when I was detained -
why did I lose all court hearings, from the district to the highest ones; I
spent that time in a cell; I don’t even want to [go into] the situation, about
what was happening then and how that was; but the Constitutional Court
determined that I was unlawfully detained, that I was kept in detention for
so long against the law; and it made that determination only after my
extradition, that is after I was taken to the US, with the permission of the
Czech Republic government, despite the fact that it was still possible for
me to file a complaint with the Constitutional Court and further with the
Court of Human Rights (European Court); but by then I am already in the
US, and whatever Europe determined is no longer important - as I
understand - or do you even pay heed to those numerous courts, to the
decisions and practices of international courts?

I have not seen my family in a long time; I had no in person or video visits;
the only person that came and visited me was Valery Nechay, for which I
thank her; I was grateful for the feminine attention of such an attractive
woman, grateful for her moral support. The answer I get from the prison
staﬀ is either that there are no video visits or that to do them from Russia
is complicated, impossible. It has been a long time since I have seen my
      Case 3:16-cr-00440-WHA Document 324 Filed 02/08/21 Page 2 of 3




girlfriend Anna Shvedova, who is residing in the Russian Federation, city of
Moscow; the two of us would love to be able to see each other; she and I
have been in a relationship for 6 years, from 2010 up to the time I was
detained - since I was detained I have not seen her.

I also have health-related requests, but I would probably not bring them up
since you don’t seem to look into what is happening to me or into where I
was kept and where I am kept in custody now; it makes no diﬀerence to
you whether I am kept in a cellar or a coﬃn.

I am confronted with such a system of justice, such unlawfulness, for the
first time. Can you help me see my family? Can you help me with my
release, help me in getting a portable game station? Yes, you can. But,
judging by everything, you have no desire to help me.

I read about you, you mostly handle information technology and computer
cases, though I have not seen any feedback about you; but, since you are
dealing with computers for that many years, then you should understand
which evidence is acceptable and which is not; and ought to understand
that to hold a defendant from October of 2016 till the guilty verdict in
September of 2020 is, at a minimum, unlawful. Yes, I have read your
American law; you can write whatever you feel like, whatever comes into
your head; whatever you come up with and write down is what it shall be,
basically just as in other countries, including Russia. Why you write down
nonsense is a big question; nonsense and harm through laws and actions
that aﬀect people. I insist on my position and have insisted on it from the
moment I was detained. But no one cares about what I say and insist
upon. I would be very interested to know why and for what reason my
rights and human requests are being violated and why am I held in
custody for such a long time, what is the problem - they are unable to
explain it to me.

Perhaps you could you disclose the secret, eh?

Do you reply to letters? Could you, or your Clerk, who, it seems, liked me
and sympathized with me, reply to me? I would be interested in reading
your Opinion and your Ruling, which, by the way, I still have not received. I
was supposed to have been handed those and told the date of my release;
unfortunately, I have not received any papers concerning the date of the
release; therefore, I do not know when I will be released. Only [know]
       Case 3:16-cr-00440-WHA Document 324 Filed 02/08/21 Page 3 of 3




based on what you said, that you are adding 26 months to the time
served, that is, by my calculations, November 2022 is when they have to
release me; or will you continue charging and holding me in perpetuity?
You have that ability, I understood that even back in 2016. Because, in
truth, I was immediately condemned in 2016; moreover, with the violation
of all written and unwritten laws, without any inquiry, by rubber-stamping.
What, in fact, am I charged with? Are the charges commensurate with the
levels of apprehension and detention? I think not. And it’s not just about
the charges, but about what is happening all around, do you think
everything is just fine?! My opinion you have read and heard, or at least
you can deduce from the fact that I keep writing letters about simple
requests.

Please, dictate you reply to your Clerk and mail it personally to me - I will
read it; I believe you have the address of where I am. Thank you.
                         Nikulin, Evgeniy, January 28, 2021




Declaration of Translator

I, the undersigned, say: I am a Certified Court Interpreter of the Russian Language
in the State of California, I am familiar with the English and Russian languages, I
have translated the above “NikulinLetter.pdf, dated January 28, 2021,
2 handwritten pages” from RUSSIAN into ENGLISH and that the above
translation is the true and correct translation of the same.

I certify and declare under the penalty of perjury that the foregoing is true and
correct. Executed on ____February 8, 2021___in Kenwood, CA.

_______                    _________________________Maria G. Entchevitch,

Certified Court Interpreter, The Judicial Council of California, State of California,
Certification # 301144
